DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1, 4-9, 11, 13-16, 33-34, 36-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to to claim(s) 1 and 33, Li (USPGPub No. 2013/0242906) a method for transmitting Downlink Control Information (DCI), applied to a base station, comprising: determining an aggregation level of to-be-transmitted DCI, based on a corresponding relationship between a DCI Aggregation Level (AL), and DCI payload size, and/or, a determine the number of blind detections of the to-be-transmitted DCI based on a corresponding relationship between the number of blind detections corresponding to the DCI AL and the DCI payload size; configuring the to-be-transmitted DCI based on the AL and/or the number of blind detections of the to-be-transmitted DCI (The UE is configured with three DCI formats DCI format of DL-MIMO, DCI Format of UL-MIMO, and  a fallback DCI format that have different payload sizes, “[0074] For example, it is assumed that the UE is configured with three DCI formats of which the number of bits is different with each other, which include the DCI format of downlink Multiple Input Multiple Output (MIMO), the DCI format of uplink MIMO and a fallback DCI format.”. The DCI formats which have different payload sizes a related to a particular aggregation level, “[0075] In one case, the E-PDCCH of a certain aggregate level (e.g., the aggregate level is 1) may carry one part of the DCI formats (e.g., the fallback DCI format), but in the other case, the E-PDCCH of the certain aggregate level may not carry the other DCI formats (e.g., all of the DCI formats except the fallback DCI format”. The to-be transmitted DCI is configured based on the configuration information, “[0075]…Two sets of the parameters for E-PDCCH candidates may be respectively configured for the two cases….”); and, transmitting the to-be-transmitted DCI to a mobile communication terminal (“[0059]… Since the UE needs to detect multiple DCI formats at the same time, and the numbers of bits of different DCI formats may be different, even the numbers of REs in the E-CCEs are the same, it is possible that in one E-CCH, certain DCI formats may be transmitted, but other DCI formats may not be transmitted.”).
Li differs from claim 1, in that Li is silent on wherein the method further comprises transmitting a Control Resource Set (CORESET) to the mobile terminal, wherein the CORESET is used to determine possible payload size of the to-be-transmitted DCI, and determine an AL, and/or number of blind detections corresponding to the possible payload size.
 	While other prior art of record suggest features relating to a CORESET said prior art of record fails to remedy the deficiencies of Li with respect to the features of claim 1.  Wang (US 20200015176 A1) for example teaches where a relationship between an aggregation level and DCI format is transmitted/configured using  a CORESET for a mobile communication terminal, UE (“[0214] For a UE, a CORESET can be respectively configured by distinguishing DCI formats. That is, one or more CORESETs which bears the above-described DCI formats can be configured for one DCI format or a part of the DCI formats. For a configured CORESET, the number of the blind detection of each aggregation level of the above-described DCI format on the CORESET is further configured….”). This configuration is transmitted to a mobile communication terminal (“[0217] Depending on the configuration of the CORESET by the base station, the CORESET configuration of the UE configured by the base station…”).  Wang however fails to teach and/or suggest a feature wherein the method further comprises transmitting a Control Resource Set (CORESET) to the mobile terminal, wherein the CORESET is used to determine possible payload size of the to-be-transmitted DCI, and determine an AL, and/or number of blind detections corresponding to the possible payload size, as arranged with the remaining elements of claim 1.
RRC signaling (“[0090]… configured numerology (e.g., subcarrier spacing, CP type, etc.) in the BWP. The control channels are transmitted in a control region, where the control resource set (CORESET) can be semi-statically configured in the system information or via UE-specific RRC signaling…”). However XUE fails to teach/suggest wherein the method further comprises transmitting a Control Resource Set (CORESET) to the mobile terminal, wherein the CORESET is used to determine possible payload size of the to-be-transmitted DCI, and determine an AL, and/or number of blind detections corresponding to the possible payload size, as arranged with the remaining elements of claim 1. Thus claims 1 and 33 are regarded as allowable in view of the prior art of record.




In regards to claim(s) 9 and 34, Li discloses  a method for receiving Download Control Information (DCI), applied to a mobile communication terminal, comprising: determining one, or several possible payload sizes of to-be-received DCI; determining an aggregation level (AL) corresponding to the possible payload size, based on a corresponding relationship between DCI AL and the DCI payload size, and/or determining the number of blind detections corresponding to the possible payload size, based on a corresponding relationship between the number of blind detections corresponding to the DCI AL and the DCI payload size; (“[0042] In accordance with another aspect of the present invention, a user equipment is provided. The user equipment includes a parameter selection module and a blind detection module, wherein the parameter selection module is adapted to determine the parameters for E-PDCCH candidates according to a current downlink subframe and a detected DCI format,”. Note that according to [Par. 74] the DCI formats have different sizes, ““[0074] For example, it is assumed that the UE is configured with three DCI formats of which the number of bits is different with each other”); and, receiving the to-be-received DCI from a base station, based on AL and/or the number of blind detections corresponding to the possible payload size(“[0042] …a detected DCI format, and the blind detection module is adapted to blindly detect an E-PDCCH in an E-PDCCH search space corresponding to the parameters for E-PDCCH candidates determined by the parameter selection module. …”).
 	Li differs from claim 9, in that Li is silent on wherein the method further comprises receive  a Control Resource Set (CORESET) corresponding to the payload size of the to-be-received DCI from the base station, wherein the CORESET includes configuration information associated with an AL of the to-be-received DCI, wherein determining the possible payload size of the to-be-received DCI comprises determining the possible payload size, based on the CORESET; wherein the determining the AL and/or the number of blind detections corresponding to the possible payload size comprises: determining the AL and/or the number of blind detections corresponding to the possible payload size, by analyzing the CORESET.
 	While other prior art of record suggest features relating to a CORESET said prior art of record fails to remedy the deficiencies of Li with respect to the features of claim 9.  Wang (US 20200015176 A1) for example teaches where a relationship between an aggregation level and DCI format is transmitted/configured using  a CORESET for a mobile communication terminal, UE (“[0214] For a UE, a CORESET can be respectively configured by distinguishing DCI formats. That is, one or more CORESETs which bears the above-described DCI formats can be configured for one DCI format or a part of the DCI formats. For a configured CORESET, the number of the blind detection of each aggregation level of the above-described DCI format on the CORESET is further configured….”). This configuration is transmitted to a mobile communication terminal (“[0217] Depending on the configuration of the CORESET by the base station, the CORESET configuration of the UE configured by the base station…”).  Wang however wherein the method further comprises receive  a Control Resource Set (CORESET) corresponding to the payload size of the to-be-received DCI from the base station, wherein the CORESET includes configuration information associated with an AL of the to-be-received DCI, wherein determining the possible payload size of the to-be-received DCI comprises determining the possible payload size, based on the CORESET; wherein the determining the AL and/or the number of blind detections corresponding to the possible payload size comprises: determining the AL and/or the number of blind detections corresponding to the possible payload size, by analyzing the CORESET, as arranged with the remaining elements of claim 9.
.  XUE (US 20180049203 A1) for example discloses where a CORESET is transmitted through higher-level signaling, RRC signaling (“[0090]… configured numerology (e.g., subcarrier spacing, CP type, etc.) in the BWP. The control channels are transmitted in a control region, where the control resource set (CORESET) can be semi-statically configured in the system information or via UE-specific RRC signaling…”). However XUE fails to teach/suggest wherein the method further comprises receive  a Control Resource Set (CORESET) corresponding to the payload size of the to-be-received DCI from the base station, wherein the CORESET includes configuration information associated with an AL of the to-be-received DCI, wherein determining the possible payload size of the to-be-received DCI comprises determining the possible payload size, based on the CORESET; wherein the determining the AL and/or the number of blind detections corresponding to the possible payload size comprises: determining the AL and/or the number of blind detections corresponding to the possible payload size, by analyzing the CORESET.
, as arranged with the remaining elements of claim 9. Thus claims 9 and 34 are regarded as allowable in view of the prior art of record. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.







Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476